PER CURIAM:
This is an appeal from the dismissal of a suit brought by 29 Members of Congress against President Reagan and other United States officials, challenging the legality of the United States’ presence in, and military assistance to, El Salvador. The principal contention of the plaintiffs-appellants is that United States military officials have been introduced into situations in El Salvador where imminent involvement in hostilities is clearly indicated by the circumstances and, consequently, the President’s failure to report to Congress is a violation of both the War Powers Resolution (“WPR”)1 and the war powers clause in the Constitution.2 The appellants also alleged that violations of human rights by the Government of El Salvador are pervasive and that, in the absence of a certification of “exceptional circumstances” by the President, United States military assistance to El Salvador violates the Foreign Assistance Act of 1961 (“FAA”).3 In pursuing their claims, plaintiffs-appellants have sought, inter alia, an injunction directing that the appellees immediately withdraw all United States Armed Forces, weapons, military equipment and aid from El Salvador and prohibiting any further aid of any nature.
The District Court dismissed all of plaintiffs’ claims without resolution of the merits of their suit. Crockett v. Reagan, 558 F.Supp. 893 (D.D.C.1982). Judge Joyce Green held that the war powers issue presented a nonjusticiable political question. In particular, Judge Green found that the trial court did not have the resources or expertise to resolve the particular factual disputes involved in this case, id. at 898, 899, and that Congress had taken no action which would suggest that it viewed our involvement in El Salvador as subject to *130the WPR. Id. at 899. Judge Green’s dismissal of the PAA claim was based on the equitable discretion doctrine, which counsels judicial restraint where a congressional plaintiff’s dispute is primarily with his or her fellow legislators. Riegle v. Federal Open Market Committee, 656 F.2d 873, 881 (D.C.Cir.), cert. denied, 454 U.S. 1082, 102 S.Ct. 636, 70 L.Ed.2d 616 (1981).
We have reviewed with care the parties’ contentions and submissions and we can find no error in the judgment of the District Court. We therefore affirm the dismissal of this case for the reasons stated by the District Court.

So ordered.


.50 U.S.C. §§ 1541-1548 (1976). Section 4(a) of the WPR, 50 U.S.C. § 1543(a) (1976) provides:
In the absence of a declaration of war, in any case in which United States Armed Forces are introduced—
(1) into hostilities or into situations where imminent involvement in hostilities is clearly indicated by the circumstances;
(2) into the territory, airspace or waters of a foreign nation, while equipped for combat, except for deployments which relate solely to supply, replacement, repair, or training of such forces; or
(3) in numbers which substantially enlarge United States Armed Forces equipped for combat already located in a foreign nation; the President shall submit within 48 hours to the Speaker of the House of Representatives and to the President pro tempore of the Senate a report, in writing, setting forth—
(A) the circumstances necessitating the introduction of United States Armed Forces;
(B) the constitutional and legislative authority under which such introduction took place; and
(C) the estimated scope and duration of the hostilities or involvement.


. U.S. Const, art. 1, § 8, cl. 11.


. 22 U.S.C. §§ 2151-2443 (1976 & Supp. V 1981). Section 502B of the FAA prohibits security assistance to “any country the government of which engages in a consistent pattern of gross violations of internationally recognized human rights,” unless the President certifies that “extraordinary circumstances exist warranting provision of such assistance.” 22 U.S.C. § 2304(a)(2) (Supp. V 1981).